STATE OF MICHIGAN

                             COURT OF APPEALS


TOMMIE L. REED,                                              UNPUBLISHED
                                                             March 29, 2018
              Plaintiff-Appellant,

v                                                            No. 336303
                                                             Wayne Circuit Court
DEBORAH REED,                                                LC No. 16-102110-DO

              Defendant-Appellee.


Before: JANSEN, P.J., and SERVITTO and SHAPIRO, JJ.

SERVITTO, J. (concurring).

       I concur in the result only.




                                                      /s/ Deborah A. Servitto